Name: Commission Regulation (EEC) No 2434/80 of 23 September 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 9 . 80 Official Journal of the European Communities No L 252/9 COMMISSION REGULATION (EEC) No 2434/80 of 23 September 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( ] ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 26 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 September 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission ( i ) OJ No L 171 , 4 . 8 . 1970 , p. 10 . (*) OJ No L 32, 3 . 2 . 1978 , p. 7 . ( 3) OJ No L 165, 28 . 6 . 1975, p. 45 . «) OJ No L 32, 3 . 2 . 1978 , p. 10 . No L 252/ 10 Official Journal of the European Communities 25 . 9 . 80 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 100 kg gross Bfrs /Lfrs Dkr DM FF £Irl Lit F1 £ 1 . 1.1 Lemons :  Spain 1 861 358.91 115.85 269.24 30-75 54 902 125.86 27.03 1.2 1.3 (deleted)  Countries in southern Africa 2 307 444-77 143.57 333-65 3811 68 036 155.97 33.50 1.4  Other African countries and countries on the Mediterranean 1 289 248.59 80.24 186-49 21.30 38 028 87.18 18-72 1.5  USA 1 662 320.49 103.45 240-43 27-46 49 026 112.39 24.14 1.6  Other countries 1 939 373-79 120-65 280.41 32-03 57 178 131.08 28.15 2 . 2.1 2.1.1 Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines , Navelates , Salus ­ tianas , Vernas , Valencia lates , Maltese blondes , Shamoutis , Ovalis , Trovita , Hamlins 2.1.2 2.1.3  Sanguines and semi-sanguines , including Navel sanguines and Maltese sanguines . .  Other i 2.2  Countries in southern Africa 1 490 287-36 92-75 215-57 24-62 43 957 100.77 21-64 2.3  USA 1 566 302.01 97-48 226.56 25-88 46 198 105.91 22-75 2.4  Brazil 958 184.86 59.67 138.68 1 5-84 28 278 64.82 13.92 2.5  Other countries 1 407 271.24 87.55 203.48 23-24 41 491 95-12 20.43 3 . 3.1 3.2 3.3 Grapefruit and pomelos : (deleted)  Cyprus , Egypt , Gaza , Israel , Turkey  Countries in southern Africa 1 895 365.35 117.93 274.08 31.30 55 888 128.12 27-52 3.4  USA 1 265 244-03 78.77 183.06 20-91 37 329 85-57 18.38 3.5  Other American countries 1 716 330.83 106-79 248.18 28.35 50 607 116.01 24-92 3.6  Other countries i -IiiI 4 . 5 . Clementines Mandarines , including Wilkins 6 . Monreales and satsumas I 7 _ Tangerines , tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 300 250.68 80.92 188-06 21.48 38 347 87.91 18.88 25 . 9 . 80 Official Journal of the European Communities No L 252/ 11 Table II : Apples and pears Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £Irl Lit F1 £ 8 . Apples : IlIlIl \Il 8.1  Countries of the southern hemisphere .... -I -l-I 8.2  European third countries 1 454 280.36 90.49 210.32 24-02 42 886 98.31 2112 8.3  Countries of the northern hemisphere other IIlIIIl\ || than European countries \I I  9 . Pears : \l I 9.1  Countries of the southern hemisphere .... I-II-!I-lI-II-II-II- 9.2  European third countries 790 152.29 49.16 114.25 13-05 23 297 53.40 11-47 9.3  Countries of the northern hemisphere other II Il \ than European countries I-III-II-I||Il